Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”), by and
between Integra LifeSciences Holdings Corporation, a Delaware Corporation (the
“Company”) and Peter J. Arduini (“Executive”), is entered into as of
December 20, 2011, and shall be effective as of January 3, 2012 (the “Effective
Date”). Effective as of the Effective Date, this Agreement amends and restates
in its entirety that certain Employment Agreement, dated October 12, 2010, by
and between the Company and Executive (the “Prior Agreement”).

Background

The Company and Executive previously entered into the Prior Agreement, pursuant
to which Executive is employed as the President and Chief Operating Officer of
the Company.

The Company and Executive wish to amend and restate the Prior Agreement to
provide for the continued employment of Executive as the President and Chief
Executive Officer of the Company on the terms and conditions set forth herein,
effective as of the Effective Date. In connection with Executive’s continued
employment by the Company, on the terms and conditions contained in this
Agreement, Executive will be substantially involved with the Company’s
operations and management and will learn trade secrets and other confidential
information relating to the Company and its customers; accordingly, the
noncompetition covenant and other restrictive covenants contained in Section 19
of this Agreement constitute essential elements hereof.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and intended to be legally bound hereby, the parties hereto
agree as follows:

Terms

1. Definitions. The following words and phrases shall have the meanings set
forth below for the purposes of this Agreement (unless the context clearly
indicates otherwise):

(a) “Base Salary” shall have the meaning set forth in Section 5.

(b) “Board” shall mean the Board of Directors of the Company, or any successor
thereto.

(c) “Cause,” as determined by the Board in good faith, shall mean Executive has
–

(i) failed to perform his stated duties in all material respects, which failure
continues for 15 days after his receipt of written notice of the failure;

(ii) intentionally and materially breached any provision of this Agreement and
not cured such breach (if curable) within 15 days of his receipt of written
notice of the breach, provided such breach is materially and demonstrably
injurious to the Company;



--------------------------------------------------------------------------------

(iii) demonstrated his personal dishonesty in connection with his employment by
the Company;

(iv) engaged in a breach of fiduciary duty in connection with his employment
with the Company;

(v) engaged in willful misconduct that is materially and demonstrably injurious
to the Company or any of its subsidiaries; or

(vi) been convicted or entered a plea of guilty or nolo contendere to a felony
or to any other crime involving moral turpitude which conviction or plea is
materially and demonstrably injurious to the Company or any of its subsidiaries.

(d) A “Change in Control” of the Company shall be deemed to have occurred:

(i) if the “beneficial ownership” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934) of securities representing more than fifty percent
(50%) of the combined voting power of Company Voting Securities (as herein
defined) is acquired by any individual, entity or group (a “Person”), other than
the Company, any trustee or other fiduciary holding securities under any
employee benefit plan of the Company or an affiliate thereof, or any corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company
(for purposes of this Agreement, “Company Voting Securities” shall mean the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors); provided, however, that any acquisition from the Company
or any acquisition pursuant to a transaction which complies with clauses (A),
(B) and (C) of paragraph (iii) of this definition shall not be a Change in
Control under this paragraph (i); or

(ii) if individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason during any period of at least 24 months
to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(iii) upon consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the

 

2



--------------------------------------------------------------------------------

assets of the Company or the acquisition of assets or stock of any entity (a
“Business Combination”), in each case, unless immediately following such
Business Combination: (A) Company Voting Securities outstanding immediately
prior to such Business Combination (or if such Company Voting Securities were
converted pursuant to such Business Combination, the shares into which such
Company Voting Securities were converted) (x) represent, directly or indirectly,
more than 50% of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or, if applicable, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries (the “Parent Corporation”)
and (y) are held in substantially the same proportions after such Business
Combination as they were immediately prior to such Business Combination; (B) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 50% or more of the combined voting power of the then
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
except to the extent that such ownership of the Company existed prior to the
Business Combination; and (C) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) were members of the Incumbent Board at the time of the
execution of the initial agreement, or the action of the Board, providing for
such Business Combination; or

(iv) upon approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f) “Company” shall mean Integra LifeSciences Holdings Corporation, a Delaware
corporation.

(g) “Disability” shall mean Executive’s inability to perform his duties
hereunder by reason of any medically determinable physical or mental impairment
which is expected to result in death or which has lasted or is expected to last
for a continuous period of not fewer than six months.

(h) “Good Reason” shall mean:

(i) a material breach of this Agreement by the Company which is not cured by the
Company within 15 days of its receipt of written notice of the breach;

 

3



--------------------------------------------------------------------------------

(ii) the relocation by the Company of Executive’s office location to a location
more than forty (40) miles from Princeton, New Jersey;

(iii) without Executive’s express written consent, the Company reduces
Executive’s Base Salary or bonus opportunity, or materially reduces the
aggregate fringe benefits provided to Executive or substantially alters
Executive’s authority and/or title as set forth in Section 2 hereof in a manner
reasonably construed to constitute a demotion, provided, Executive resigns
within 90 days after the change objected to;

(iv) without Executive’s express written consent, Executive fails at any point
during the one-year period following a Change in Control to hold the title and
authority (as set forth in Sections 2 and 4(a) hereof) with the Parent
Corporation (or if there is no Parent Corporation, the Surviving Corporation)
that Executive held with the Company immediately prior to the Change in Control,
provided Executive resigns within one year of the Change in Control; or

(v) the Company fails to obtain the assumption of this Agreement by any
successor to the Company.

(i) “Principal Executive Office” shall mean the Company’s principal office for
executives, presently located at 311 Enterprise Drive, Plainsboro, New Jersey
08536.

(j) “Termination Date” shall mean the date of Executive’s “separation from
service” from the Company (within the meaning of Section 409A(a)(2)(A)(i) of the
Code and Treasury Regulation Section 1.409A-1(h)), as specified in the
Termination Notice.

(k) “Termination Notice” shall mean a dated notice which: (i) indicates the
specific termination provision in this Agreement relied upon (if any); (ii) sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for the termination of Executive’s employment under such provision (with a
period of at least 7 days to cure in the event of a termination by Executive for
Good Reason or by the Company for Cause to the extent that the act or omission
is capable of cure); (iii) specifies a Termination Date; and (iv) is given in
the manner specified in Section 20(j).

2. Employment. Effective as of the Effective Date, the Company hereby employs
Executive as its President and Chief Executive Officer, and Executive hereby
agrees to accept such employment and agrees to render services to the Company in
such capacity (or in such other capacity in the future as the Board may
reasonably deem equivalent to such position) on the terms and conditions set
forth in this Agreement. Executive’s primary place of employment shall be at the
Principal Executive Office and Executive shall report to the Board.

 

4



--------------------------------------------------------------------------------

3. Term of Agreement. Unless earlier terminated by Executive or the Company as
provided in Section 15 hereof, the term of Executive’s employment as the
President and Chief Executive Officer of the Company under this Agreement shall
commence on the Effective Date and terminate on December 31, 2014.

4. Duties. Executive shall:

(a) have duties, authority and responsibilities reasonably consistent with his
employment hereunder and shall faithfully and diligently do and perform all such
acts and duties, and furnish such services as are assigned to Executive as of
the Effective Date, and (subject to Section 2) such additional acts, duties and
services as the Board may assign in the future; and

(b) devote his full professional time, energy, skill and best efforts to the
performance of his duties hereunder, in a manner that will faithfully and
diligently further the business and interests of the Company, and shall not be
employed by or participate or engage in or in any manner be a part of the
management or operations of any business enterprise other than the Company
without the prior consent of the Board, which consent may be granted or withheld
in its sole discretion; provided, however, that notwithstanding the foregoing,
Executive may serve on civic or charitable boards or committees so long as such
service does not materially interfere with Executive’s obligations pursuant to
this Agreement.

5. Annual Compensation. Executive’s base salary rate shall be equal to $725,000
per annum. Executive’s base salary, as determined in accordance with this
Section 5 and as may be increased from time to time, is hereinafter referred to
as his “Base Salary.” Executive’s Base Salary shall be payable in periodic
installments in accordance with the Company’s regular payroll practices in
effect from time to time. Commencing with Executive’s Base Salary for 2013, the
Base Salary shall be subject to annual review, but may not be decreased without
Executive’s express written consent. Any increase in the Base Salary shall be in
the sole discretion of the Company, and, commencing in 2013, the target annual
increase shall be $30,000.

6. Signing Equity Awards. Subject to Executive’s continued employment with the
Company through the applicable grant date, the Company shall grant to Executive
the following equity awards:

(a) On, or as soon as practicable after, the Effective Date, the Company shall
grant Executive an award of Contract Stock (as defined in the Company’s Second
Amended and Restated 2003 Equity Incentive Plan (the “Plan”)) for 118,363 shares
of Company common stock. Subject to Executive’s continued employment with the
Company, such Contract Stock shall vest in equal annual installments on each of
the first, second and third anniversaries of the Effective Date. Consistent with
the foregoing, such Contract Stock shall be subject to the terms and conditions
set forth in a Contract Stock/Restricted Units Agreement substantially in the
form attached as Exhibit A hereto (the “Restricted Units Agreement”) and the
Plan, and the shares underlying such award shall be

 

5



--------------------------------------------------------------------------------

delivered to Executive in accordance with the terms of the Restricted Units
Agreement.

(b) On March 1, 2012, or in the event that the Company’s trading window is not
open on such date, then on the first trading day of the month following such
date on which trading in the Company’s common stock is permitted by the
Company’s trading window, the Company shall grant Executive a NQSO (as defined
in the Plan) to purchase 206,719 shares of Company common stock. The per share
exercise price of such NQSO shall be equal to the Fair Market Value of a share
of the Company’s common stock on the date on which such NQSO is granted, and,
subject to Executive’s continued employment with the Company, such NQSO shall
vest and become exercisable with respect to one-third ( 1/3) of the shares
subject thereto on the first anniversary of the Effective Date and thereafter
with respect to 1/24th of the remaining shares on the first business day of each
following month. Such NQSO shall have a term of eight (8) years, subject to
earlier termination as set forth in the Option Agreement (as defined below).
Consistent with the foregoing, such NQSO shall be subject to the terms and
conditions set forth in a Non-Qualified Stock Option Agreement substantially in
the form attached as Exhibit B hereto (the “Option Agreement”).

7. Annual Bonus Opportunity.

(a) 2011 Annual Bonus. Provided that Executive remains employed by the Company
through December 31, 2011, the Company shall pay Executive an annual bonus for
the Company’s 2011 fiscal year (the “2011 Annual Bonus”) in an amount that is
not less than $540,000, irrespective of whether any applicable performance
objectives for such fiscal year are achieved. The parties acknowledge and agree
that, in August 2011, the Company paid Executive $270,000 in cash, which
represented one-half of the minimum 2011 Annual Bonus. The remainder of the 2011
Annual Bonus shall be paid to Executive as follows: (i) $130,000 shall be paid
to Executive in cash no later than March 15, 2012, and (ii) an additional bonus
payment of at least $140,000 shall be paid to Executive in the form of an award
of fully vested Contract Stock for a number of shares of Company common stock
determined by dividing the denominated dollar value of such bonus amount by the
Fair Market Value of a share of the Company’s common stock on the date on which
such Contract Stock is granted. Such Contract Stock shall be granted to
Executive no later than April 2, 2012 (with the exact date of grant determined
by the Company in its sole discretion) and shall be subject to the terms and
conditions set forth in the Plan and a Contract Stock Agreement substantially in
the form attached as Exhibit C hereto.

(b) Annual Bonus (2012 and Thereafter). Effective commencing with the Company’s
2012 fiscal year, Executive shall have the opportunity to receive an annual
performance bonus in an amount targeted at 110% of Executive’s Base Salary (the
“Target Bonus”), and ranging from 50% of Executive’s Base Salary (if threshold
performance objectives are achieved) to a maximum of 150% of

 

6



--------------------------------------------------------------------------------

Executive’s Base Salary. The actual amount of any such annual bonus that the
Company determines to pay to Executive (the “Annual Bonus”) shall be based upon
the satisfaction of performance objectives established and evaluated by the
Compensation Committee of the Board (the “Compensation Committee”) in its sole
discretion.

(c) Form of Payment. Except as set forth in Section 7(a) above, the Compensation
Committee shall, in its sole discretion, determine the extent to which the
Annual Bonus shall be paid in cash and the extent to which such Annual Bonus
shall be paid in the form of one or more equity-based awards (including
equity-based awards settled on a deferred basis), provided that any portion of
such Annual Bonus that is paid in the form of an equity-based award shall be
fully vested as of the date on which such award is granted.

8. Benefit Plans. Executive shall be entitled to participate in and receive
benefits under any employee benefit plan or stock-based plan of the Company in
accordance with their terms, and shall be eligible for any other plans and
benefits covering executives of the Company, to the extent commensurate with his
then duties and responsibilities fixed by the Board. The Company shall not make
any change in such plans or benefits that would adversely affect Executive’s
rights thereunder, unless such change affects all, or substantially all,
executive officers of the Company.

9. Equity Compensation. The parties hereby acknowledge and agree that the
Company may in its discretion grant Executive equity-based compensation awards
from time to time. Effective commencing with the Company’s 2011 fiscal year,
Executive shall be eligible to receive a discretionary annual equity award
(“Annual Equity Award”) with an aggregate target denominated value equal to
(i) $1,000,000 with respect to the Company’s 2011 fiscal year, and (ii) at least
$1,250,000 with respect to the Company’s 2012 fiscal year and thereafter, based
upon Executive’s performance as evaluated by the Compensation Committee in its
sole discretion. Subject to the preceding sentence, the actual target
denominated value of each Annual Equity Award shall be determined by the
Compensation Committee in its sole discretion, and shall be reviewed by the
Compensation Committee on an annual basis. Any Annual Equity Award so granted
shall be allocated as follows:

(a) Seventy percent (70%) of the denominated dollar value of such Annual Equity
Award shall be granted in the form of Contract Stock for a number of shares of
Company common stock equal to the denominated dollar value of such portion of
the Annual Equity Award divided by the Fair Market Value of a share of the
Company’s common stock on the date on which such Contract Stock is granted.
Subject to Executive’s continued employment with the Company, such Contract
Stock shall vest in equal annual installments on each of the first, second and
third anniversaries of the grant date. Consistent with the foregoing, such
Contract Stock shall be subject to the terms and conditions set forth in the
Restricted Units Agreement substantially in the form attached as Exhibit A
hereto and the Plan, and the shares underlying such award shall be delivered to
Executive in accordance with the terms of the Restricted Units Agreement.

 

7



--------------------------------------------------------------------------------

(b) Thirty percent (30%) of the denominated dollar value of such Annual Equity
Award shall be granted in the form of a NQSO covering a number of shares of
Company common stock equal to the denominated dollar value of such portion of
the Annual Equity Award divided by the per share grant date fair value of such
NQSO, as computed by the Company in accordance with FASB Accounting Standards
Codification Topic 718, Compensation — Stock Compensation (or any successor
accounting standard) and for which the Compensation Committee will have reviewed
and approved the assumptions to be used in determining such value. The per share
exercise price of such NQSO shall be equal to the Fair Market Value of a share
of the Company’s common stock on the date on which such NQSO is granted, and,
subject to Executive’s continued employment with the Company, such NQSO shall
vest and become exercisable with respect to one-third ( 1/3) of the shares
subject thereto on the first anniversary of the date of grant and thereafter
with respect to 1/24th of the remaining shares on the first business day of each
following month. Such NQSO shall have a term of eight (8) years, subject to
earlier termination as set forth in the Option Agreement. Consistent with the
foregoing, such NQSO shall be subject to the terms and conditions set forth in
the Option Agreement substantially in the form attached as Exhibit B hereto.

(c) S-8. The Company agrees that for so long as it is required to file reports
under Sections 13 or 15(d) of the Securities Exchange Act of 1934, it will
maintain in effect a Form S-8 registration statement covering the issuance to
Executive of the shares underlying Executive’s then outstanding equity-based
compensation awards.

10. Vacation. Executive shall be entitled to four weeks of paid annual vacation
in accordance with the policies established from time to time by the Board.

11. This Section intentionally left blank

12. Business Expenses. The Company shall reimburse Executive or otherwise pay
for all reasonable expenses incurred by Executive in furtherance of or in
connection with the business of the Company, including, but not limited to,
automobile and traveling expenses and all reasonable entertainment expenses,
subject to such reasonable documentation and other limitations as may be
established by the Company.

13. Legal Fees. The Company shall reimburse Executive for up to $15,000 in legal
fees and expenses actually incurred by Executive in connection with the
drafting, review and negotiation of this Agreement on or prior to the Effective
Date. Subject to Section 20(b) below, the Company shall reimburse such legal
fees and expenses within thirty (30) days following Executive’s delivery to the
Company of documentation evidencing such expenses.

14. Disability. In the event Executive incurs a Disability, Executive’s
obligation to perform services under this Agreement will terminate, and the
Board may terminate this Agreement upon written notice to Executive.

 

8



--------------------------------------------------------------------------------

15. Termination.

(a) Termination without Salary Continuation. In the event that (i) Executive
terminates his employment hereunder other than for Good Reason, or
(ii) Executive’s employment is terminated by the Company for Cause, Executive
shall have no right to compensation or other benefits pursuant to this Agreement
for any period after his last day of active employment.

(b) Termination without Cause or for Good Reason (No Change in Control). Except
as provided in Section 15(c) in the event of a Change in Control, and subject to
Executive and the Company executing a mutual release that is mutually agreeable
(provided, however, that Executive shall not be required to execute such mutual
release as a condition to the receipt of the payments and benefits described
below unless the Company also executes such mutual release, and provided,
further, that the Company’s release shall not release any claims relating to or
arising out of the Executive’s intentional, willful or reckless misconduct,
fraud, breach of fiduciary duty, or any acts or omissions by Executive that are
not covered by the Company’s D&O insurance coverage or properly the subject of
defense or indemnity by the Company) within 30 days following the Termination
Date, in the event that Executive’s employment is terminated by the Company for
a reason other than death, Disability or Cause, or Executive terminates his
employment for Good Reason, then, subject to Section 15(e) below, the Company
shall:

(i) pay Executive a severance amount equal to 1.5 times the sum of
(a) Executive’s Base Salary (determined without regard to any reduction in
violation of Section 5), and (b) Executive’s Target Bonus, each as of his last
day of active employment; the severance amount shall be paid in a single lump
sum on the first business day of the month following the Termination Date;

(ii) pay to Executive, for the period ending on the earliest of (A) eighteen
(18) months following the Termination Date, (B) the date of Executive’s
full-time employment by another employer, (C) Executive’s death, or (D) the
first month in which Executive does not pay to the Company the applicable
monthly premium for COBRA insurance coverage under the Company’s group health
plan, a monthly cash payment, payable on the first business day of each month
that follows the Termination Date, in an amount equal to the Executive’s monthly
premium cost for “COBRA” family health coverage under the Company’s group health
plan; and

(iii) pay to Executive, for the period ending on the earliest of (A) the first
anniversary of the Termination Date, (B) the date of Executive’s full-time
employment by another employer, or (C) Executive’s death, a monthly cash
payment, payable on the first business day of each month

 

9



--------------------------------------------------------------------------------

that follows the Termination Date, in an amount equal to the monthly premium
cost that the Company would have paid on behalf of Executive to cover Executive
under the Company’s life and disability insurance plans if Executive’s
employment with the Company had not terminated.

(c) Termination without Cause or for Good Reason (Change in Control).
Notwithstanding anything to the contrary set forth in Section 15(b), and subject
to Executive and the Company executing a mutual release that is mutually
agreeable (provided, however, that Executive shall not be required to execute
such mutual release as a condition to the receipt of the payments and benefits
described below unless the Company also executes such mutual release, and
provided, further, that the Company’s release shall not release any claims
relating to or arising out of the Executive’s intentional, willful or reckless
misconduct, fraud, breach of fiduciary duty, or any acts or omissions by
Executive that are not covered by the Company’s D&O insurance coverage or
properly the subject of defense or indemnity by the Company) within 30 days
following the Termination Date, in the event that within eighteen months
following a Change in Control Executive terminates his employment for Good
Reason, or Executive’s employment is terminated by the Company for a reason
other than death, Disability or Cause, then, subject to Section 15(e) below, the
Company shall:

(i) pay Executive a severance amount equal to 2.99 times the sum of
(a) Executive’s Base Salary (determined without regard to any reduction in
violation of Section 5), and (b) Executive’s Target Bonus, each as of his last
day of active employment; the severance amount shall be paid in a single lump
sum on the first business day of the month following the Termination Date;

(ii) pay to Executive, for the period ending on the earliest of (A) December 31,
2014, (B) Executive’s death, or (C) the earlier of (1) during the COBRA
continuation period, the first month in which Executive does not pay to the
Company the applicable monthly premium for COBRA insurance coverage under the
Company’s group health plan, or (2) following the expiration of the COBRA
continuation period, the first month in which Executive does not provide the
Company with evidence that he is receiving health insurance coverage from
another insurance provider, a monthly cash payment, payable on the first
business day of each month that follows the Termination Date, in an amount equal
to the Executive’s monthly premium cost for “COBRA” family health coverage under
the Company’s group health plan; and

(iii) pay to Executive, for the period ending on the earliest of
(A) December 31, 2014, or (B) Executive’s death, a monthly cash payment, payable
on the first business day of each month that follows the Termination Date, in an
amount equal to the monthly premium cost that the Company would have paid on
behalf of Executive to cover Executive under

 

10



--------------------------------------------------------------------------------

the Company’s life and disability insurance plans if Executive’s employment with
the Company had not terminated.

(d) Termination Notice. Except in the event of Executive’s death, a termination
under this Agreement shall be effected by means of a Termination Notice.

(e) Payment Delay. Notwithstanding any provision to the contrary herein, no
compensation or benefits, including without limitation any severance payments or
benefits payable under this Section 15, shall be paid to Executive during the
six (6)-month period following Executive’s “separation from service” (within the
meaning of Section 409A(a)(2)(A)(i) of the Code) to the extent that the Company
determines that paying such amounts at the time or times indicated in this
Agreement would be a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code. Any amounts delayed as a result of the previous sentence shall be paid
to Executive in a lump sum within thirty (30) days after the end of such six
(6) month period, and any amounts payable to Executive after the expiration of
such six (6) month period under this Agreement shall continue to be paid to
Executive in accordance with the terms of this Agreement. If Executive dies
during such six-month period and prior to the payment of the delayed amounts
hereunder, such unpaid delayed payments shall be paid to the personal
representative of Executive’s estate within thirty (30) days after the date of
Executive’s death. If any of the payments payable pursuant to this Section 15
are delayed due to such requirements, there shall be added to such payments
interest during the delayed period at a rate, per annum, equal to the applicable
federal short-term deferral rate (compounded monthly) in effect under
Section 1274(d) of the Code on Executive’s Termination Date.

(f) Expiration of Employment Term. Notwithstanding anything contained herein, in
no event shall the expiration of the employment term set forth in Section 3
above or the Company’s election not to renew the employment term constitute a
termination of Executive’s employment by the Company without Cause.

16. Withholding. The Company shall have the right to withhold from all payments
made pursuant to this Agreement any federal, state, or local taxes and such
other amounts as may be required by law to be withheld from such payments.

17. Assignability. The Company may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any entity to which the
Company may transfer all or substantially all of its assets, if in any such case
said entity shall expressly in writing assume all obligations of the Company
hereunder as fully as if it had been originally made a party hereto. The Company
may not otherwise assign this Agreement or its rights and obligations hereunder.
This Agreement is personal to Executive and his rights and duties hereunder
shall not be assigned except as expressly agreed to in writing by the Company.

 

11



--------------------------------------------------------------------------------

18. Death of Executive. If Executive dies during the term of this Agreement, the
Company shall pay Executive’s spouse a death benefit equal to one (1) times
Executive’s Base Salary at the time of his death, which shall be paid to
Executive’s spouse in a lump sum cash payment within thirty (30) days following
the date of Executive’s death. In addition, the Company shall pay to Executive’s
spouse and eligible dependents for the period ending on the earlier of (i) the
first anniversary of Executive’s death, or (ii) the first month in which
Executive’s spouse and/or eligible dependents do not pay to the Company the
applicable monthly premium for COBRA insurance coverage under the Company’s
group health plan, a monthly cash payment that is equal to Executive’s monthly
premium cost for “COBRA” family health coverage under the Company’s group health
plan. The first monthly cash payment provided for in the immediately preceding
sentence shall be paid within thirty (30) days following the date of Executive’s
death and each monthly payment thereafter shall be paid on the first business
day of each month, commencing with the second month that follows the date of
Executive’s death. Any amounts due Executive under this Agreement (not including
any Base Salary not yet earned by Executive) unpaid as of the date of
Executive’s death shall be paid in a single sum on the first business day of the
second month following Executive’s death to Executive’s surviving spouse, or if
none, to the duly appointed personal representative of his estate.

19. Restrictive Covenants.

(a) Confidentiality. Executive acknowledges a duty of confidentiality owed to
the Company and shall not, at any time during or after his employment by the
Company, retain in writing, use, divulge, furnish, or make accessible to anyone,
without the express authorization of the Board, any trade secret, private or
confidential information or knowledge of the Company obtained or acquired by him
while so employed, except as required by law. All computer software, business
cards, telephone lists, customer lists, price lists, contract forms, catalogs,
Company books, records, files and know-how acquired while an employee of the
Company are acknowledged to be the property of the Company and shall not be
duplicated, removed from the Company’s possession or premises or made use of
other than in pursuit of the Company’s business or as may otherwise be required
by law or any legal process, or as is necessary in connection with any
adversarial proceeding against the Company and, upon termination of employment
for any reason, Executive shall deliver to the Company, without further demand,
all copies thereof which are then in his possession or under his control. No
information shall be treated as “confidential information” if it is generally
available public knowledge at the time of disclosure or use by Executive.

(b) Inventions and Improvements. Executive shall promptly communicate to the
Company all ideas, discoveries and inventions which are or may be useful to the
Company or its business. Executive acknowledges that all such ideas,
discoveries, inventions, and improvements which heretofore have been or are
hereafter made, conceived, or reduced to practice by him at any time during his
employment with the Company heretofore or hereafter gained by him at any time
during his employment with the Company are the property of the Company, and

 

12



--------------------------------------------------------------------------------

Executive hereby irrevocably assigns all such ideas, discoveries, inventions,
and improvements to the Company for its sole use and benefit, without additional
compensation. The provisions of this Section 19(b) shall apply whether such
ideas, discoveries, inventions, or improvements were or are conceived, made or
gained by him alone or with others, whether during or after usual working hours,
whether on or off the job, whether applicable to matters directly or indirectly
related to the Company’s business interests (including potential business
interests), and whether or not within the specific realm of his duties.
Executive shall, upon request of the Company, but at no expense to Executive, at
any time during or after his employment with the Company, sign all instruments
and documents reasonably requested by the Company and otherwise cooperate with
the Company to protect its right to such ideas, discoveries, inventions, or
improvements including applying for, obtaining, and enforcing patents and
copyrights thereon in such countries as Company shall determine.

(c) Noncompetition. During the term of this Agreement and for a period of one
(1) year following the Termination Date, Executive shall not, without the
express written consent of the Company, directly or indirectly: (i) engage in
any business or other activity conducted or operated in the United States,
Canada and internationally which is competitive with the Company in the products
or services being published, manufactured, marketed, distributed, or being
actively developed by the Company as evidenced by the Company’s books and
records as of the Termination Date (the “Business”); (ii) be or become a
stockholder, partner, owner, officer, director or employee or agent of, or a
consultant to or give financial or other assistance to, any person or entity
engaged in the Business; (iii) seek in competition with the business of the
Company to procure orders from or do business with any customer of the Company;
(iv) solicit, or contact with a view to the engagement or employment by any
person or entity of, any person who is an employee of the Company; (v) seek to
contract with or engage (in such a way as to adversely affect or interfere with
the business of the Company) any person or entity who has been contracted with
or engaged to manufacture, assemble, supply or deliver products, goods,
materials or services to the Company; or (vi) engage in or participate in any
effort or act to induce any of the customers, associates, consultants, or
employees of the Company to take any action which might be disadvantageous to
the Company; provided, however, that nothing herein shall prohibit Executive and
his affiliates from owning, as passive investors, in the aggregate not more than
5% of the outstanding publicly traded stock of any corporation so engaged; and
provided, further, following the Termination Date, that Executive shall not be
prohibited from (1) making any investment in, being or becoming a partner,
owner, officer, director or employee or agent of, or consultant to, or give
financial or other assistance to, any business enterprise (including, without
limitation, any investment or venture capital fund or investment bank) that
makes or has made any investment in or that provides advisory, financing or
underwriting services to any Person or entity engaged in the Business provided
that Executive does not render services (whether as an employee, consultant,
advisor or otherwise) to the division or portion of such

 

13



--------------------------------------------------------------------------------

person or entity engaged in the Business or (2) rendering services (including
under (1) above) to an entity conducting its business operations or providing
services in the Business, if such entity is diversified and Executive does not
render services, directly or indirectly, to the division or portion of the
entity which is conducting its business operations or providing services in the
Business.

(d) Injunctive and Other Relief.

(i) Executive acknowledges and agrees that the covenants contained herein are
fair and reasonable in light of the consideration paid hereunder, and that
damages alone shall not be an adequate remedy for any breach by Executive of his
covenants contained herein and accordingly expressly agrees that, in addition to
any other remedies which Company may have, Company shall be entitled to
injunctive relief in any court of competent jurisdiction for any breach or
threatened breach of any such covenants by Executive. Nothing contained herein
shall prevent or delay Company from seeking, in any court of competent
jurisdiction, specific performance or other equitable remedies in the event of
any breach or intended breach by Executive of any of its obligations hereunder.

(ii) Notwithstanding the equitable relief available to the Company, Executive,
in the event of a breach of his covenants contained in Section 19 hereof,
understands and agrees that the uncertainties and delay inherent in the legal
process would result in a continuing breach for some period of time, and
therefore, continuing injury to the Company until and unless Company can obtain
such equitable relief. Therefore, in addition to such equitable relief, Company
shall be entitled to monetary damages for any such period of breach until the
termination of such breach, in an amount up to the amount of all monies received
by Executive as a result of said breach. If Executive should use or reveal to
any other person or entity any confidential information, such use or revelation
would be considered a continuing violation on a daily basis for as long as such
confidential information is made use of by Executive.

(iii) If any provision of Section 19 is determined to be invalid or
unenforceable by reason of its duration or scope, such duration or scope, or
both, shall be deemed to be reduced to a duration or scope to the extent
necessary to render such provision valid and enforceable. In such event,
Executive shall negotiate in good faith to provide Company with lawful and
enforceable protection that is most nearly equivalent to that found to be
invalid or unenforceable.

(e) Continuing Operation. Except as specifically provided in this Section 19,
the termination of Executive’s employment or of this Agreement shall have no
effect on the continuing operation of this Section 19.

 

14



--------------------------------------------------------------------------------

(f) Company. For purposes of this Section 19, the term “Company” shall mean
Integra LifeSciences Holdings Corporation and any corporation, partnership or
other entity owned directly or indirectly, in whole or in part, by Integra
LifeSciences Holdings Corporation

20. Miscellaneous.

(a) Amendment. No provision of this Agreement may be amended unless such
amendment is signed by Executive and such officer as may be specifically
designated by the Board to sign on the Company’s behalf.

(b) Section 409A.

(i) This Agreement shall be interpreted to avoid any penalty sanctions under
Section 409A of the Code. If any payment or benefit cannot be provided or made
at the time specified herein without incurring sanctions under Section 409A,
then such benefit or payment shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. All payments to be made upon
a termination of employment under this Agreement may only be made upon a
‘separation from service’ under Section 409A of the Code. For purposes of
Section 409A of the Code, each payment made under this Agreement shall be
treated as a separate payment. In no event may Executive, directly or
indirectly, designate the calendar year of payment.

(ii) To the extent that any payments or reimbursements provided to Executive
under this Agreement are deemed to constitute compensation to which Treasury
Regulation Section 1.409A-3(i)(1)(iv) would apply, such payments or
reimbursements shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (A) any
reimbursement is for expenses incurred during Executive’s lifetime (or during a
shorter period of time specified in this Agreement), (B) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (C) the reimbursement of
an eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred, and (D) the right to
reimbursement is not subject to liquidation or exchange for another benefit. If
expenses are incurred in connection with litigation, any reimbursements under
the Agreement shall be paid not later than the end of the calendar year
following the year in which the litigation is resolved.

(c) Nature of Obligations. Nothing contained herein shall create or require the
Company to create a trust of any kind to fund any benefits which may be payable
hereunder, and to the extent that Executive acquires a right to receive benefits
from the Company hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Company.

 

15



--------------------------------------------------------------------------------

(d) Prior Employment. Executive represents and warrants that his acceptance of
employment with the Company has not breached, and the performance of his duties
hereunder will not breach, any duty owed by him to any prior employer or other
person. Executive further represents and warrants to the Company that (i) the
performance of his obligations hereunder will not violate any agreement between
him and any other person, firm, organization or other entity, (ii) he is not
bound by the terms of any agreement with any previous employer or other party to
refrain from competing, directly or indirectly, with the business of such
previous employer or other party that would be violated by him entering into
this Agreement and/or providing services to the Company pursuant to the terms of
this Agreement, and (iii) Executive’s performance of his duties under this
Agreement will not require him to, and he shall not, rely on in the performance
of his duties or disclose to the Company or any other person or entity or induce
the Company in any way to use or rely on any trade secret or other confidential
or proprietary information or material belonging to any previous employer of
Executive.

(e) Headings. The Section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation or
this Agreement. In the event of a conflict between a heading and the content of
a Section, the content of the Section shall control.

(f) Recoupment. To the extent required by applicable law or any applicable
securities exchange listing standards, any amounts paid or payable under this
Agreement (including, without limitation, amounts paid prior to the
effectiveness of such law or listing standards) shall be subject to forfeiture,
repayment or recapture to the extent required by such applicable law or listing
standard.

(g) Gender and Number. Whenever used in this Agreement, a masculine pronoun is
deemed to include the feminine and a neuter pronoun is deemed to include both
the masculine and the feminine, unless the context clearly indicates otherwise.
The singular form, whenever used herein, shall mean or include the plural form
where applicable.

(h) Severability. If any provision of this Agreement or the application thereof
to any person or circumstance shall be invalid or unenforceable under any
applicable law, such event shall not affect or render invalid or unenforceable
any other provision of this Agreement and shall not affect the application of
any provision to other persons or circumstances.

(i) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, permitted
assigns, heirs, executors and administrators.

(j) Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given if hand-delivered, sent by documented overnight

 

16



--------------------------------------------------------------------------------

delivery service or by certified or registered mail, return receipt requested,
postage prepaid, addressed to the respective addresses set forth below:

To the Company:

Integra LifeSciences Holdings Corporation

311 Enterprise Drive

Plainsboro, New Jersey 08536

Attn: General Counsel

To Executive: at Executive’s most recent address on the records of the Company

(k) Effectiveness; Entire Agreement. This Agreement shall become effective as of
the Effective Date. As of the Effective Date, this Agreement sets forth the
entire understanding of the parties and supersedes all prior agreements,
arrangements and communications, whether oral or written, pertaining to the
subject matter hereof, including the Prior Agreement. Prior to the Effective
Date, the Prior Agreement shall remain in effect in accordance with its terms.

(l) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the laws of the State of New Jersey.

[Signature page follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

INTEGRA LIFESCIENCES HOLDINGS CORPORATION     EXECUTIVE By:  

/s/ Richard E. Caruso

   

/s/ Peter J. Arduini

Its:   Richard E. Caruso, Chairman     Peter J. Arduini

 

18



--------------------------------------------------------------------------------

EXHIBIT A

CONTRACT STOCK/RESTRICTED UNITS AGREEMENT



--------------------------------------------------------------------------------

[Form for Arduini Annual Contract Stock Grant]

INTEGRA LIFESCIENCES HOLDINGS CORPORATION

CONTRACT STOCK / RESTRICTED UNITS AGREEMENT

Pursuant to

2003 EQUITY INCENTIVE PLAN

AGREEMENT, dated as of             , 20    , by and between Integra LifeSciences
Holdings Corporation, a Delaware corporation (the “Company”), and Peter J.
Arduini (the “Executive”).

WHEREAS, the Company and Executive have previously entered into that certain
Amended and Restated Employment Agreement dated as of December 20, 2011 (the
“Employment Agreement”);

WHEREAS, the Company maintains the Integra LifeSciences Holdings Corporation
Second Amended and Restated 2003 Equity Incentive Plan (the “2003 Plan”), the
terms of which are hereby incorporated by reference and made part of this
Agreement;

WHEREAS, the 2003 Plan provides for the award of Contract Stock on the terms and
conditions set forth therein; and

WHEREAS, the Committee has determined that, as an inducement to the Executive to
enter into or remain in the service of the Company, it would be to the advantage
and in the best interest of the Company and its stockholders to grant to
Executive an aggregate of [            ] (            ) shares of Contract Stock
under the 2003 Plan in the form of restricted units (the “Units”) representing
the right to receive an equal number of shares of common stock of the Company,
par value $.01 per share (“Common Stock”), on the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

1. Definitions. Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Employment Agreement or the 2003 Plan, as applicable,
unless otherwise indicated.

2. Grant of Units. Executive is hereby granted, as of             , 20     (the
“Grant Date”), deferred compensation in the form of [            ]
(                    ) Units pursuant to the terms of this Agreement and the
2003 Plan. The Executive’s right to receive the

 



--------------------------------------------------------------------------------

shares of Common Stock underlying the Units shall be subject to forfeiture as
provided in Section 4 of this Agreement.

3. Vesting.

(a) Subject to paragraph (b) and Section 4 below, the Units shall vest in
cumulative installments as follows:

(i) One-third ( 1/3) of the Units shall vest on the first anniversary of the
[Grant Date];

(ii) One-third ( 1/3) of the Units shall vest on the second anniversary of the
[Grant Date]; and

(iii) One-third ( 1/3) of the Units shall vest on the third anniversary of the
[Grant Date];

(b) One hundred percent (100%) of the then outstanding Units shall vest in the
event that:

(i) Executive incurs a Termination of Service (as defined below) (1) by reason
of the Executive’s “Disability” (as defined in Section 1 of the Employment
Agreement), or (2) by reason of the Executive’s death; or

(ii) a “Change in Control” (as defined in the Employment Agreement) occurs prior
to the Executive’s Termination of Service.

(c) For purposes of this Agreement, “Termination of Service” shall mean the time
when the Executive ceases to provide services to the Company and its Related
Corporations and Affiliates as an employee or Associate for any reason with or
without cause, including, but not by way of limitation, a termination by
resignation, discharge, death, or disability. A Termination of Service shall not
include a termination where the Executive is simultaneously reemployed by, or
remains employed by, or continues to provide services to, the Company and/or one
or more of its Related Corporations and Affiliates or a successor entity
thereto.

4. Forfeiture of Units. Immediately upon a Termination of Service for any reason
other than the Executive’s death or Disability, the Executive shall forfeit any
and all Units which have not vested or do not vest on or prior to such
termination, and the Executive’s rights in any such Units which are not so
vested shall terminate, lapse and expire (including the Executive’s right to
receive the shares underlying such Units).

5. Dividend Equivalents. Executive shall be entitled to receive, with respect to
all outstanding vested Units (as such Units may be adjusted under Section 8),
dividend equivalent amounts equal to the regular quarterly cash dividend payable
to holders of Common Stock (to the extent regular quarterly cash dividends are
paid) as if Executive were an actual shareholder with respect to the number of
shares of Common Stock equal to his outstanding vested Units. Such dividend
equivalent amounts shall be aggregated on a quarterly basis while the Units are
outstanding and paid to Executive within thirty (30) days following the first
business day that occurs immediately following the 6-month period after the date
of Executive’s “separation from service” from the Company (within the meaning of
Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”) and its corresponding regulations) (a “Separation from Service”). For
the avoidance of doubt, such dividend equivalent amounts shall only be paid with
respect to Units that are vested as of the applicable dividend payment date, and

 

2



--------------------------------------------------------------------------------

Executive shall not be entitled to receive any dividend equivalent amounts with
respect to Units that are not vested as of such dividend payment date. The
dividend equivalents and any amounts that may become payable in respect thereof
shall be treated separately from the Units and the rights arising in connection
therewith for purposes of the designation of time and form of payments required
by Code Section 409A.

6. Payment of Units.

(a) The shares of Common Stock underlying Units which are then vested under
Section 3(a) or 3(b) (the “Unit Shares”) shall be paid out to Executive within
thirty (30) days following the first business day that occurs immediately
following the 6-month period after the date of Executive’s Separation from
Service.

(b) All payments of Unit Shares shall be made by the Company in the form of
whole shares of Common Stock, and any fractional share shall be distributed in
cash in an amount equal to the value of such fractional share determined based
on the Fair Market Value (as defined in the 2003 Plan) as of the date
immediately prior to such distribution.

(c) Any Unit Shares delivered shall be deposited in an account designated by
Executive and maintained at a brokerage house selected by Executive. Any such
Unit Shares shall be duly authorized, fully paid and non-assessable shares,
listed with NASDAQ or the principal United States securities exchange on which
the Common Stock is admitted to trading and, so long as the Company is required
to file reports under Section 13 or 15(d) of the Securities Exchange Act of
1934, registered on a Form S-8 registration statement maintained by the Company,
if registration is requested by Executive.

(d) Except as otherwise provided in this Agreement, Executive shall not be
deemed to be a holder of any Common Stock pursuant to a Unit until the date of
the issuance of a certificate to him for such shares and, except as otherwise
provided in this Agreement, Executive shall not have any rights to dividends or
any other rights of a shareholder with respect to the shares of Common Stock
covered by a Unit until such shares of Common Stock have been issued to him,
which issuance shall not be unreasonably delayed.

(e) The Company shall be entitled to withhold in cash, shares or deduction from
other compensation payable to the Executive any sums required by federal, state
or local tax law to be withheld with respect to the grant, vesting, distribution
or payment of the Units or the Unit Shares. In satisfaction of the foregoing
requirement with respect to the grant, vesting, distribution or payment of the
Units or Unit Shares, to the extent permitted by Section 409A of the Code,
including Treas. Reg. Section 1.409A-3(j)(4)(vi), the Company shall withhold
shares of Common Stock otherwise issuable upon payment of the Units having a
Fair Market Value equal to the sums required to be withheld. Subject to the
following sentence, the number of shares of Common Stock which shall be so
withheld in order to satisfy the Executive’s federal, state and local
withholding tax liabilities with respect to the grant, vesting, distribution or
payment of the Units or Unit Shares shall be limited to the number of shares
which have a Fair

 

3



--------------------------------------------------------------------------------

Market Value on the date of withholding equal to the aggregate amount of such
liabilities based on the minimum statutory withholding rates for federal, state
and local tax purposes that are applicable to such supplemental taxable income.
In the event that the number of shares of Common Stock having a Fair Market
Value equal to the sums required to be withheld is not a whole number of shares,
the number of shares so withheld shall be rounded up to the nearest whole share.

(f) Executive’s right to receive payment of any amounts under this Agreement
shall be an unfunded entitlement and shall be an unsecured claim against the
general assets of the Company.

(g) After payment in accordance with this Section 6, the Unit Shares may not be
sold, transferred or otherwise disposed of by Executive for a period of five
days after receipt of such shares by Executive, except that no such restrictions
shall apply in the case of a Change in Control or in the event that Unit Shares
are sold or withheld in order to satisfy any obligations Executive may have with
respect to any applicable tax withholding requirements on vesting or receipt of
Unit Shares (including, without limitation, pursuant to Section 6(e) above).

7. Representations. The Company represents and warrants that this Agreement has
been authorized by all necessary action of the Company, has been approved by the
Board and is a valid and binding agreement of the Company enforceable against it
in accordance with its terms and that the Unit Shares will be issued pursuant to
and in accordance with the 2003 Plan, will be listed with NASDAQ or the
principal United States securities exchange on which the Common Stock is
admitted to trading, and will be validly issued, fully paid and non-assessable
shares. The Company further represents and warrants that the grant of Units
under this Agreement has been approved by the Company’s Compensation Committee,
that the 2003 Plan has and will have sufficient shares available to effect the
distribution of the Unit Shares.

8. Changes in the Common Stock and Adjustment of Units.

(a) In the event the outstanding shares of the Common Stock shall be changed
into an increased number of shares, through a share dividend or a split-up of
shares, or into a decreased number of shares, through a combination of shares,
then immediately after the record date for such change, the number of Units then
subject to this Agreement shall be proportionately increased, in case of such
share dividend or split-up of shares, or proportionately decreased, in case of
such combination of shares. In the event the Company shall issue any of its
shares of stock or other securities or property (other than Common Stock which
is covered by the preceding sentence), in a reclassification of the Common Stock
(including without limitation any such reclassification in connection with a
consolidation or merger in which the Company is the continuing entity), the kind
and number of Units subject to this Agreement immediately prior thereto shall be
adjusted so that the Executive shall be entitled to receive the same kind and
number of shares or other securities or property which the Executive would have
owned or have been entitled to receive after the happening of any of the events
described above, had he owned the shares of the Common Stock represented by the
Units under this Agreement immediately

 

4



--------------------------------------------------------------------------------

prior to the happening of such event or any record date with respect thereto,
which adjustment shall become effective immediately after the effective date of
such event retroactive to the record date, if any, for such event.

(b) In the event the Company shall distribute to all holders of the Common Stock
evidences of its indebtedness or assets (including leveraged recapitalizations
with special cash distributions, but excluding regular quarterly cash
dividends), then in each case the number of Units thereafter subject to this
Agreement shall be determined by multiplying the number of Units theretofore
subject to this Agreement by a fraction, (i) the numerator of which shall be the
then current market price per share of Common Stock (as determined in paragraph
(c) below) on the record date for such distribution, and (ii) the denominator of
which shall be the then current market price per share of the Common Stock less
the then fair value (as mutually determined in good faith by the Board and the
Executive) of the portion of the assets or evidences of indebtedness so
distributed applicable to a share of Common Stock. Such adjustment shall be made
whenever any such distribution is made, and shall become effective on the date
of distribution retroactive to the record date for the determination of
shareholders entitled to receive such distribution.

(c) For the purpose of any computation under paragraph (b) of this Section 8,
the current market price per share of the Common Stock at any date shall be
deemed to be the average of the daily Stock Prices (as defined herein) for 15
consecutive Trading Days (as defined herein) commencing 20 Trading Days before
the date of such computation. “Stock Price” for each Trading Day shall be the
“Fair Market Value” of the Common Stock (as defined in the 2003 Plan, as in
effect on the date of this Agreement) for such Trading Day. “Trading Day” shall
be each Monday, Tuesday, Wednesday, Thursday and Friday, other than any day on
which the Common Stock is not traded on the exchange or in the market which is
the principal United States market for the Common Stock.

(d) For the purpose of this Section 8, the term “Common Stock” shall mean
(i) the class of Company securities designated as the Common Stock at the date
of this Agreement, or (ii) any other class of equity interest resulting from
successive changes or reclassifications of such shares consisting solely of
changes in par value, or from par value to no par value, or from no par value to
par value. In the event that at any time, as a result of an adjustment made
pursuant to the second sentence of Section 8(a) above, the Executive shall
become entitled to Units representing any shares other than the Common Stock,
thereafter the number of such other shares represented by a Unit shall be
subject to adjustment from time to time in a manner and on the terms as nearly
equivalent as practicable to the provisions with respect to the shares contained
in this Section 8, and the provisions of this Agreement with respect to the
shares of Common Stock represented by the Units shall apply on like terms to any
such other shares.

(e) In case of any Change in Control, consolidation of the Company, or merger of
the Company with another corporation as a result of which Common Stock is
converted or modified, or in case of any sale or conveyance to another
corporation of the property, assets and business of the Company as an entirety
or substantially as an entirety, the

 

5



--------------------------------------------------------------------------------

Company shall modify the Units so as to provide the Executive with Units
reflecting the kind and amount of shares and other securities and property (or
cash, as applicable) that he would have owned or have been entitled to receive
immediately after the happening of such Change in Control, consolidation,
merger, sale or conveyance had his Units immediately prior to such action
actually been shares and, if applicable, other securities of the Company
represented by those Units. The provisions of this Section 8(e) shall similarly
apply to successive consolidations, mergers, sales or conveyances.

(f) If the Company distributes rights or warrants to all holders of its Common
Stock entitling them to purchase shares of Common Stock at a price per share
less than the current market price per share on the record date for the
distribution, the Company shall distribute to Executive equivalent amounts of
such rights or warrants as if Executive were an actual shareholder with respect
to the number of shares of Common Stock equal to his outstanding Units. Such
rights or warrants shall be exercisable at the same time, on the same terms and
for the same price as the rights or warrants distributed to holders of the
Common Stock; provided, however, that if such rights or warrants are deemed to
be deferred compensation subject to the requirements of Section 409A of the
Code, such rights or warrants shall be distributed to Executive in a manner that
complies with such requirements.

(g) In case any event shall occur as to which the provisions of this Section 8
are not applicable but the failure to make any adjustment would not fairly
protect the rights represented by the Units in accordance with the essential
intent and principles of this Section 8 then, in each such case, the Company
shall make an adjustment, if any, on a basis consistent with the essential
intent and principles established in this Section 8, necessary to preserve,
without dilution, the rights represented by the Units. The Company will promptly
notify the Executive of any such proposed adjustment.

(h) Notwithstanding anything to the contrary contained herein, the provisions of
Section 8 shall not apply to, and no adjustment is required to be made in
respect of, any of the following: (i) the issuance of shares of Common Stock
upon the exercise of any other rights, options or warrants that entitle the
holder to subscribe for or purchase such shares (it being understood that the
sole adjustment pursuant to this Section 8 in respect of the issuance of shares
of Common Stock upon exercise of rights, options or warrants shall be made at
the time of the issuance by the Company of such rights, options or warrants, or
a change in the terms thereof); (ii) the issuance of shares of Common Stock to
the Company’s employees, directors or consultants pursuant to bona fide benefit
plans adopted by the Company’s Board; (iii) the issuance of shares of Common
Stock in a bona fide public offering pursuant to a firm commitment offering;
(iv) the issuance of shares of Common Stock pursuant to any dividend
reinvestment or similar plan adopted by the Company’s Board to the extent that
the applicable discount from the current market price for shares issued under
such plan does not exceed 5%; and (v) the issuance of shares of Common Stock in
any arm’s length transaction, directly or indirectly, to any party.

(i) Notwithstanding anything in this Agreement to the contrary, in the event of
a spin-off by the Company to its shareholders, Executive’s participation in such
spin-off with respect to the Units and the adjustment of the Units shall be
determined in an appropriate and

 

6



--------------------------------------------------------------------------------

equitable manner, and it is the intention of the parties hereto that, to the
extent practicable, such adjustment shall include an equity interest in the
spin-off entity.

(j) In the event the parties hereto cannot agree upon an appropriate and
equitable adjustment to the Units, the services of an independent investment
banker mutually acceptable to Executive and the Company shall (at the sole
expense of the Company) be retained to determine an appropriate and equitable
adjustment, and such determination shall be binding upon the parties.

(k) Each additional Unit which results from adjustments made pursuant to this
Section 8 or the 2003 Plan shall be subject to the same terms and conditions
regarding vesting and forfeiture as the underlying Unit to which such additional
Unit relates.

(l) Notwithstanding the foregoing, no adjustment shall be made and no action
shall be taken under this Section 8 to the extent that such adjustment or action
shall cause the Units to fail to comply with Section 409A of the Code or the
Treasury Regulations thereunder (to the extent applicable to the Units).

9. No Right to Employment. Nothing in this Agreement shall confer upon Executive
the right to remain in employ of the Company or any subsidiary of the Company.

10. Nontransferability. This Agreement shall not be assignable or transferable
by the Company (other than to successors of the Company) and this Agreement and
the Units shall not be assignable or transferable by the Executive otherwise
than by will or by the laws of descent and distribution, and the Units may be
paid out during the lifetime of the Executive only to him. More particularly,
but without limiting the generality of the foregoing, the Units may not be
assigned, transferred (except as provided in the preceding sentence), pledged,
or hypothecated in any way (whether by operation of law or otherwise), and shall
not be subject to execution, attachment or similar process. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of the Units
contrary to the provisions of this Agreement, and any levy of any attachment or
similar process upon the Units, shall be null and void and without effect.

11. Entire Agreement. This Agreement and the Employment Agreement contain all
the understandings between the parties hereto pertaining to the matters referred
to herein, and supersede all undertakings and agreements, whether oral or in
writing, previously entered into by them with respect thereto. The Executive
represents that, in executing this Agreement, he does not rely and has not
relied upon any representation or statement not set forth herein made by the
Company with regard to the subject matter, basis or effect of this Agreement or
otherwise.

12. Amendment or Modification; Waiver. No provision of this Agreement may be
amended, modified or waived unless such amendment or modification is agreed to
in writing, signed by the Executive and by a duly authorized officer of the
Company, and such waiver is set forth in writing and signed by the party to be
charged. No waiver by any party hereto of any breach by another party hereto of
any condition or provision of this Agreement to be performed

 

7



--------------------------------------------------------------------------------

by such other party shall be deemed a waiver of a similar or dissimilar
condition or provision at the same time, any prior time or any subsequent time.

13. Notices. Any notice to be given hereunder shall be in writing and shall be
deemed given when delivered personally, sent by courier or telecopy or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice of hereunder in writing:

To the Executive: at Executive’s most recent address on the records of the
Company

To the Company:

Integra LifeSciences Holdings Corporation

311 Enterprise Drive

Plainsboro, NJ 08536

Attention: Chairman

Facsimile: 609-275-9006

(with a copy to the Company’s General Counsel)

Any notice delivered personally or by courier under this Section 13 shall be
deemed given on the date delivered and any notice sent by telecopy or registered
or certified mail, postage prepaid, return receipt requested, shall be deemed
given on the date telecopied or mailed.

14. Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances, other than those to which it is so determined to be invalid
and unenforceable, shall not be affected thereby, and each provision hereof
shall be validated and shall be enforced to the fullest extent permitted by law.

15. Noncontravention. The Company represents that the Company is not prevented
from entering into, or performing, this Agreement by the terms of any law,
order, rule or regulation, its certificate of incorporation or by-laws, or any
agreement to which it is a party.

16. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement or Executive’s employment to the
extent necessary for the intended preservation of such rights and obligations.

17. Successors. This Agreement shall inure to the benefit of and be binding upon
each successor of the Company, and upon the Executive’s beneficiaries, legal
representatives or estate, as the case may be.

 

8



--------------------------------------------------------------------------------

18. Construction. Except as would be in conflict with any specific provision
herein, this Agreement is made under and subject to the provisions of the 2003
Plan as in effect on the Grant Date and, except as would conflict with the
provisions of this Agreement, all of the provisions of the 2003 Plan as in
effect on the Grant Date are hereby incorporated herein as provisions of this
Agreement. In the event of any such conflict, the terms of this Agreement shall
govern.

19. Governing Law. This agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
conflicts of laws principles.

20. Headings. All descriptive headings of sections and paragraphs in this
Agreement are for convenience of reference only, and they form no part of this
Agreement and shall not affect its interpretation.

21. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

22. Section 409A of the Code. This Agreement is intended to comply with the
requirements of Section 409A of the Code, and shall in all respects be
administered and interpreted in accordance with Section 409A. Notwithstanding
anything in the Agreement to the contrary, payment may only be made under the
Agreement upon an event and in a manner permitted by Section 409A of the Code.
If a payment is not made by the designated payment date under the Agreement, the
payment shall be made by December 31 of the calendar year in which the
designated date occurs. Any payment to be made upon a termination of employment
under this Agreement may only be made upon a Separation from Service. To the
extent that any provision of the Agreement would cause a conflict with the
requirements of Section 409A of the Code, or would cause the administration of
the Agreement to fail to satisfy the requirements of Section 409A, such
provision shall be deemed null and void to the extent permitted by applicable
law.

[Signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Contract Stock /
Restricted Units Agreement as of the date first above written.

 

INTEGRA LIFESCIENCES HOLDINGS CORPORATION By:  

 

Name:   Title:   EXECUTIVE

 

Peter J. Arduini

 

10



--------------------------------------------------------------------------------

EXHIBIT B

NON-QUALIFIED STOCK OPTION AGREEMENT

 



--------------------------------------------------------------------------------

Notice of Grant of Stock Options and Option Agreement  

Integra LifeSciences Holdings Corporation

ID: 51-0317849

311 Enterprise Drive

Plainsboro, New Jersey 08536

[NAME AND ADDRESS OF GRANTEE]  

Option Number:

Plan:    [NAME OF PLAN]

ID:

Effective [DATE OF GRANT], you have been granted a Non-Qualified Stock Option to
buy                  shares of Integra LifeSciences Holdings Corporation (the
Company) stock at $[CLOSING PRICE OF COMMON STOCK ON DATE OF GRANT] per share.

The total option price of the shares granted is $        .

Shares in each period will become fully vested on the date shown.

 

Shares

   Vest Type    Full Vest   Expiration

1/3rd of SHARES

   On Vest Date    ONE YEAR
ANNIVERSARY OF
[GRANT DATE]   EIGHT YEAR
ANNIVERSARY OF
GRANT DATE

2/3rd of SHARES

   Monthly, as set forth in
the Option Agreement    THREE YEAR
ANNIVERSARY OF
[GRANT DATE]   EIGHT YEAR
ANNIVERSARY OF
GRANT DATE

 

 

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Second Amended and Restated 2003 Equity Incentive Plan and the
Option Agreement, all of which are attached and made a part of this document.

 

 

 

 

   

 

Integra LifeSciences Holdings Corporation     Date

 

Name

   

 

Date

 



--------------------------------------------------------------------------------

INTEGRA LIFESCIENCES HOLDINGS CORPORATION

2003 EQUITY INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

NON-QUALIFIED STOCK OPTION AGREEMENT (together with the attached Notice of Grant
of Stock Options and Option Agreement (“Notice of Grant”), the “Option
Agreement”) made as of the date (the “Grant Date”) set forth in Notice of Grant,
between Integra LifeSciences Holdings Corporation, a Delaware corporation (the
“Company”), and the named Key Employee of the Company, a Related Corporation, or
an affiliate (the “Employee”).

WHEREAS, the Company desires to afford the Employee an opportunity to purchase
shares of common stock of the Company, par value $.01 per share (“Common
Stock”), as hereinafter provided, in accordance with the provisions of the
Integra LifeSciences Holdings Corporation Second Amended and Restated 2003
Equity Incentive Plan (the “Plan”), which can be found on Integra’s Intranet at
http://intranet/stockoptions/. Requests for hardcopies of the “Plan” should be
directed to Christie Davis at the New Jersey Corporate Office.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

1. Grant of Option. The Company hereby grants to the Employee a non-qualified
stock option (the “Option”) to purchase all or any part of an aggregate of the
number of shares of Common Stock as set forth in the attached Notice of Grant,
subject to adjustment in accordance with Section 8 of the Plan.

2. Purchase Price. The purchase price per share of the shares of Common Stock
covered by the Option shall be that set forth in the attached Notice of Grant,
subject to adjustment in accordance with Section 8 of the Plan. It is the
determination of the Company’s Compensation Committee (the “Committee”) that on
the Grant Date the per share Option exercise price was not less than the greater
of one hundred percent (100%) of the fair market value of the Common Stock, or
the par value thereof.

3. Term. Unless earlier terminated pursuant to any provision of this Option
Agreement, this Option shall expire on the date set forth in the attached Notice
of Grant (the “Expiration Date”). Notwithstanding anything herein to the
contrary, this Option shall not be exercisable after the Expiration Date.

4. Exercise of Option. This Option shall vest and become exercisable with
respect to 1/3rd of the shares subject hereto on the first anniversary of the
[Grant Date]. Thereafter, this Option shall vest and become exercisable with
respect to 1/24th of the remaining shares on the first business day of each
following month.

Any portion of the Option that becomes exercisable in accordance with the
foregoing shall remain exercisable, subject to the provisions contained in this
Option Agreement, until the expiration of the term of this Option as set forth
in Paragraph 3 or until other termination of the Option as set forth in this
Option Agreement.

Notwithstanding anything contained herein, no portion of the Option which has
not become vested and exercisable as of the Employee’s termination of employment
or in connection with Employee’s termination of employment shall thereafter
become vested or exercisable.



--------------------------------------------------------------------------------

5. Method of Exercising Option. Subject to the terms and conditions of this
Option Agreement, the Option may be exercised in whole or in part by written
notice to the Company, at its principal office, which currently is located at
311 Enterprise Drive, Plainsboro, New Jersey 08536. Such notice shall state the
election to exercise the Option, and the number of shares with respect to which
it is being exercised; shall be signed by the person or persons so exercising
the Option; shall, unless the Company otherwise notifies the Employee, be
accompanied by the investment certificate referred to in Paragraph 6; and shall
be accompanied by payment of the full Option price of such shares.

The Option price shall be paid to the Company: (i) in cash; (ii) in cash
equivalent; (iii) in Common Stock of the Company, in accordance with
Section 7.1(f)(ii) of the Plan (as in effect on the date of this Option
Agreement); (iv) by delivering a properly executed notice of exercise of the
Option, in accordance with Section 7.1(f)(iii) of the Plan (as in effect on the
date of this Option Agreement); (v) in Common Stock of the Company issuable
pursuant to the exercise of the Option or otherwise withheld in net settlement
of the Option, in accordance with Section 7.1(f)(iv) of the Plan (as in effect
on the date of this Option Agreement); or (vi) by any combination of (i)-(v).

Upon receipt of such notice and payment, the Company, as promptly as
practicable, shall deliver or cause to be delivered a certificate or
certificates representing the shares with respect to which the Option is so
exercised. Such certificate(s) shall be registered in the name of the person or
persons so exercising the Option (or, if the Option is exercised by the Employee
and if the Employee so requests in the notice exercising the Option, shall be
registered in the name of the Employee and the Employee’s spouse, jointly, with
right of survivorship) and shall be delivered as provided above to or upon the
written order of the person or persons exercising the Option. In the event the
Option is exercised by any person or persons after the legal disability or death
of the Employee, such notice shall be accompanied by appropriate proof of the
right of such person or persons to exercise the Option. All shares that are
purchased upon the exercise of the Option as provided herein shall be fully paid
and not assessable by the Company.

6. Shares to be Purchased for Investment. Unless the Company has theretofore
notified the Employee that a registration statement covering the shares to be
acquired upon the exercise of the Option has become effective under the
Securities Act of 1933 and the Company has not thereafter notified the Employee
that such registration statement is no longer effective, it shall be a condition
to any exercise of this Option that the shares acquired upon such exercise be
acquired for investment and not with a view to distribution, and the person
effecting such exercise shall submit to the Company a certificate of such
investment intent, together with such other evidence supporting the same as the
Company may request. The Company shall be entitled to delay the transferability
of the shares issued upon any such exercise to the extent necessary to avoid a
risk of violation of the Securities Act of 1933 (or of any rules or regulations
promulgated thereunder) or of any state laws or regulations. Such restrictions
may, at the option of the Company, be noted or set forth in full on the share
certificates.

7. Non-Transferability of Option. This Option is not assignable or transferable,
in whole or in part, by the Employee other than by will or by the laws of
descent and distribution,

 

2



--------------------------------------------------------------------------------

and during the lifetime of the Employee the Option shall be exercisable only by
the Employee or by his or her guardian or legal representative.

8. Termination of Employment. If the Employee’s employment with the Company and
all Related Corporations is terminated for any reason other than death or
disability prior to the Expiration Date, this Option may be exercised, to the
extent of the number of shares with respect to which the Employee could have
exercised it on the date of such termination of employment, or to any greater
extent permitted by the Committee, by the Employee at any time prior to the
earlier of:

 

  (a) The Expiration Date; or

 

  (b) Six (6) months after such termination of employment.

9. Disability. If the Employee incurs a disability, as defined in the Plan,
during his or her employment with the Company and Related Corporations and,
prior to the Expiration Date, the Employee’s employment is terminated as a
consequence of such disability, this Option may be exercised, to the extent of
the number of shares with respect to which the Employee could have exercised it
on the date of such termination of employment, or to any greater extent
permitted by the Committee in its discretion, by the Employee, or in the event
of the Employee’s legal disability, by the Employee’s legal representative, at
any time prior to the earlier of:

 

  (a) The Expiration Date; or

 

  (b) One year after the date of such termination of employment.

10. Death. If the Employee dies during his or her employment with the Company
and Related Corporations and prior to the Expiration Date, or if the Employee’s
employment is terminated for any reason (as described in Paragraphs 8 or 9
above) and the Employee dies following his or her termination of employment but
prior to the earliest of the Expiration Date or the expiration of the period
determined under Paragraph 8 or 9 above, this Option may be exercised, to the
extent of the number of shares with respect to which the Employee could have
exercised it on the date of his or her death, or to any greater extent permitted
by the Committee, by the Employee’s estate, personal representative or
beneficiary who acquired the right to exercise this Option by bequest or
inheritance or by reason of the Employee’s death, at any time prior to the
earlier of:

 

  (a) The Expiration Date; or

 

  (b) One year after the date of the Employee’s death

11. Withholding of Taxes. The obligation of the Company to deliver shares of
Common Stock upon the exercise of the Option shall be subject to applicable
federal, state and local tax withholding requirements. If the exercise of any
Option is subject to the withholding requirements of applicable federal, state
or local tax laws, the Committee, in its discretion, may permit the Employee,
subject to the provisions of the Plan and such additional withholding rules (the
“Withholding Rules”) as shall be adopted by the Committee, to satisfy the
withholding tax, in whole or in part, by electing to have the Company withhold
(or by returning to the Company)

 

3



--------------------------------------------------------------------------------

shares of Common Stock, which shares shall be valued, for this purpose, at their
fair market value on the date of exercise of the Option (or, if later, the date
on which the Employee recognizes ordinary income with respect to such exercise).
An election to use shares of Common Stock to satisfy tax withholding
requirements must be made in compliance with and subject to the Withholding
Rules. The Committee may not withhold shares in excess of the number necessary
to satisfy the minimum tax withholding requirements.

12. Construction. Except as would be in conflict with any specific provision
herein, this Option Agreement is made under and subject to the provisions of the
Plan as in effect on the Grant Date and, except as would conflict with the
provisions of this Option Agreement, all of the provisions of the Plan as in
effect on the Grant Date are hereby incorporated herein as provisions of this
Option Agreement. Notwithstanding the foregoing, provisions of this Option
Agreement that conflict with the Plan will be given effect only to the extent
they do not exceed the Committee’s discretion under the Plan.

13. Governing Law. This Non-Qualified Stock Option Agreement shall be governed
by applicable federal law and otherwise by the laws of the State of Delaware.

 

4



--------------------------------------------------------------------------------

EXHIBIT C

CONTRACT STOCK AGREEMENT

(FULLY VESTED AWARD)



--------------------------------------------------------------------------------

[Form for Arduini Fully Vested Contract Stock Grant]

INTEGRA LIFESCIENCES HOLDINGS CORPORATION

CONTRACT STOCK AGREEMENT

Pursuant to

2003 EQUITY INCENTIVE PLAN

AGREEMENT, dated as of                     , 20    , by and between Integra
LifeSciences Holdings Corporation, a Delaware corporation (the “Company”), and
Peter J. Arduini (the “Executive”).

WHEREAS, the Company and Executive have previously entered into that certain
Amended and Restated Employment Agreement dated as of December 20, 2011 (the
“Employment Agreement”);

WHEREAS, the Company maintains the Integra LifeSciences Holdings Corporation
Second Amended and Restated 2003 Equity Incentive Plan (the “2003 Plan”), the
terms of which are hereby incorporated by reference and made part of this
Agreement;

WHEREAS, the 2003 Plan provides for the award of Contract Stock on the terms and
conditions set forth therein; and

WHEREAS, the Committee has determined that, as an inducement to the Executive to
enter into or remain in the service of the Company, it would be to the advantage
and in the best interest of the Company and its stockholders to grant to
Executive an aggregate of [                    ] (                ) shares of
Contract Stock under the 2003 Plan in the form of fully vested units (the
“Units”) representing the right to receive an equal number of shares of common
stock of the Company, par value $.01 per share (“Common Stock”), on the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

1. Definitions. Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Employment Agreement or the 2003 Plan, as applicable,
unless otherwise indicated.

2. Grant of Units. Executive is hereby granted, as of
[                        ], deferred compensation in the form of
[                    ] (                                        ) fully vested
Units pursuant to the terms of this Agreement and the 2003 Plan.

3. Dividend Equivalents. Executive shall be entitled to receive, with respect to
all outstanding Units (as such Units may be adjusted under Section 6), dividend
equivalent amounts



--------------------------------------------------------------------------------

equal to the regular quarterly cash dividend payable to holders of Common Stock
(to the extent regular quarterly cash dividends are paid) as if Executive were
an actual shareholder with respect to the number of shares of Common Stock equal
to his outstanding Units. Such dividend equivalent amounts shall be aggregated
on a quarterly basis while the Units are outstanding and paid to Executive
within thirty (30) days following the first business day that occurs immediately
following the 6-month period after the date of Executive’s “separation from
service” from the Company (within the meaning of Section 409A(a)(2)(A)(i) of the
Internal Revenue Code of 1986, as amended (the “Code”) and its corresponding
regulations) (a “Separation from Service”). The dividend equivalents and any
amounts that may become payable in respect thereof shall be treated separately
from the Units and the rights arising in connection therewith for purposes of
the designation of time and form of payments required by Code Section 409A.

4. Payment of Units.

(a) The shares of Common Stock underlying the Units (the “Unit Shares”) shall be
paid out to Executive within thirty (30) days following the first business day
that occurs immediately following the 6-month period after the date of
Executive’s Separation from Service.

(b) All payments of Unit Shares shall be made by the Company in the form of
whole shares of Common Stock, and any fractional share shall be distributed in
cash in an amount equal to the value of such fractional share determined based
on the Fair Market Value (as defined in the 2003 Plan) as of the date
immediately prior to such distribution.

(c) Any Unit Shares delivered shall be deposited in an account designated by
Executive and maintained at a brokerage house selected by Executive. Any such
Unit Shares shall be duly authorized, fully paid and non-assessable shares,
listed with NASDAQ or the principal United States securities exchange on which
the Common Stock is admitted to trading and, so long as the Company is required
to file reports under Section 13 or 15(d) of the Securities Exchange Act of
1934, registered on a Form S-8 registration statement maintained by the Company,
if registration is requested by Executive.

(d) Except as otherwise provided in this Agreement, Executive shall not be
deemed to be a holder of any Common Stock pursuant to a Unit until the date of
the issuance of a certificate to him for such shares and, except as otherwise
provided in this Agreement, Executive shall not have any rights to dividends or
any other rights of a shareholder with respect to the shares of Common Stock
covered by a Unit until such shares of Common Stock have been issued to him,
which issuance shall not be unreasonably delayed.

(e) The Company shall be entitled to withhold in cash, shares or deduction from
other compensation payable to the Executive any sums required by federal, state
or local tax law to be withheld with respect to the grant, vesting, distribution
or payment of the Units or the Unit Shares. In satisfaction of the foregoing
requirement with respect to the grant, vesting, distribution or payment of the
Units or Unit Shares, to the extent permitted by Section 409A of the Code,
including Treas. Reg. Section 1.409A-3(j)(4)(vi), the Company shall withhold
shares of Common Stock otherwise issuable upon payment of the Units having a
Fair Market Value equal to the sums required to be withheld. Subject to the
following sentence, the number of

 

2



--------------------------------------------------------------------------------

shares of Common Stock which shall be so withheld in order to satisfy the
Executive’s federal, state and local withholding tax liabilities with respect to
the grant, vesting, distribution or payment of the Units or Unit Shares shall be
limited to the number of shares which have a Fair Market Value on the date of
withholding equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state and local tax purposes
that are applicable to such supplemental taxable income. In the event that the
number of shares of Common Stock having a Fair Market Value equal to the sums
required to be withheld is not a whole number of shares, the number of shares so
withheld shall be rounded up to the nearest whole share.

(f) Executive’s right to receive payment of any amounts under this Agreement
shall be an unfunded entitlement and shall be an unsecured claim against the
general assets of the Company.

(g) After payment in accordance with this Section 4, the Unit Shares may not be
sold, transferred or otherwise disposed of by Executive for a period of five
days after receipt of such shares by Executive, except that no such restrictions
shall apply in the case of a Change in Control (as defined in the Employment
Agreement) or in the event that Unit Shares are sold or withheld in order to
satisfy any obligations Executive may have with respect to any applicable tax
withholding requirements on vesting or receipt of Unit Shares (including,
without limitation, pursuant to Section 4(e) above).

5. Representations. The Company represents and warrants that this Agreement has
been authorized by all necessary action of the Company, has been approved by the
Board and is a valid and binding agreement of the Company enforceable against it
in accordance with its terms and that the Unit Shares will be issued pursuant to
and in accordance with the 2003 Plan, will be listed with NASDAQ or the
principal United States securities exchange on which the Common Stock is
admitted to trading, and will be validly issued, fully paid and non-assessable
shares. The Company further represents and warrants that the grant of Units
under this Agreement has been approved by the Company’s Compensation Committee,
that the 2003 Plan has and will have sufficient shares available to effect the
distribution of the Unit Shares.

6. Changes in the Common Stock and Adjustment of Units.

(a) In the event the outstanding shares of the Common Stock shall be changed
into an increased number of shares, through a share dividend or a split-up of
shares, or into a decreased number of shares, through a combination of shares,
then immediately after the record date for such change, the number of Units then
subject to this Agreement shall be proportionately increased, in case of such
share dividend or split-up of shares, or proportionately decreased, in case of
such combination of shares. In the event the Company shall issue any of its
shares of stock or other securities or property (other than Common Stock which
is covered by the preceding sentence), in a reclassification of the Common Stock
(including without limitation any such reclassification in connection with a
consolidation or merger in which the Company is the continuing entity), the kind
and number of Units subject to this Agreement immediately prior thereto shall be
adjusted so that the Executive shall be entitled to receive the same kind and
number of shares or other securities or property which the Executive would have
owned or have

 

3



--------------------------------------------------------------------------------

been entitled to receive after the happening of any of the events described
above, had he owned the shares of the Common Stock represented by the Units
under this Agreement immediately prior to the happening of such event or any
record date with respect thereto, which adjustment shall become effective
immediately after the effective date of such event retroactive to the record
date, if any, for such event.

(b) In the event the Company shall distribute to all holders of the Common Stock
evidences of its indebtedness or assets (including leveraged recapitalizations
with special cash distributions, but excluding regular quarterly cash
dividends), then in each case the number of Units thereafter subject to this
Agreement shall be determined by multiplying the number of Units theretofore
subject to this Agreement by a fraction, (i) the numerator of which shall be the
then current market price per share of Common Stock (as determined in paragraph
(c) below) on the record date for such distribution, and (ii) the denominator of
which shall be the then current market price per share of the Common Stock less
the then fair value (as mutually determined in good faith by the Board and the
Executive) of the portion of the assets or evidences of indebtedness so
distributed applicable to a share of Common Stock. Such adjustment shall be made
whenever any such distribution is made, and shall become effective on the date
of distribution retroactive to the record date for the determination of
shareholders entitled to receive such distribution.

(c) For the purpose of any computation under paragraph (b) of this Section 6,
the current market price per share of the Common Stock at any date shall be
deemed to be the average of the daily Stock Prices (as defined herein) for 15
consecutive Trading Days (as defined herein) commencing 20 Trading Days before
the date of such computation. “Stock Price” for each Trading Day shall be the
“Fair Market Value” of the Common Stock (as defined in the 2003 Plan, as in
effect on the date of this Agreement) for such Trading Day. “Trading Day” shall
be each Monday, Tuesday, Wednesday, Thursday and Friday, other than any day on
which the Common Stock is not traded on the exchange or in the market which is
the principal United States market for the Common Stock.

(d) For the purpose of this Section 6, the term “Common Stock” shall mean
(i) the class of Company securities designated as the Common Stock at the date
of this Agreement, or (ii) any other class of equity interest resulting from
successive changes or reclassifications of such shares consisting solely of
changes in par value, or from par value to no par value, or from no par value to
par value. In the event that at any time, as a result of an adjustment made
pursuant to the second sentence of Section 6(a) above, the Executive shall
become entitled to Units representing any shares other than the Common Stock,
thereafter the number of such other shares represented by a Unit shall be
subject to adjustment from time to time in a manner and on the terms as nearly
equivalent as practicable to the provisions with respect to the shares contained
in this Section 6, and the provisions of this Agreement with respect to the
shares of Common Stock represented by the Units shall apply on like terms to any
such other shares.

(e) In case of any Change in Control, consolidation of the Company, or merger of
the Company with another corporation as a result of which Common Stock is
converted or modified, or in case of any sale or conveyance to another
corporation of the property, assets and business of the Company as an entirety
or substantially as an entirety, the

 

4



--------------------------------------------------------------------------------

Company shall modify the Units so as to provide the Executive with Units
reflecting the kind and amount of shares and other securities and property (or
cash, as applicable) that he would have owned or have been entitled to receive
immediately after the happening of such Change in Control, consolidation,
merger, sale or conveyance had his Units immediately prior to such action
actually been shares and, if applicable, other securities of the Company
represented by those Units. The provisions of this Section 6(e) shall similarly
apply to successive consolidations, mergers, sales or conveyances.

(f) If the Company distributes rights or warrants to all holders of its Common
Stock entitling them to purchase shares of Common Stock at a price per share
less than the current market price per share on the record date for the
distribution, the Company shall distribute to Executive equivalent amounts of
such rights or warrants as if Executive were an actual shareholder with respect
to the number of shares of Common Stock equal to his outstanding Units. Such
rights or warrants shall be exercisable at the same time, on the same terms and
for the same price as the rights or warrants distributed to holders of the
Common Stock; provided, however, that if such rights or warrants are deemed to
be deferred compensation subject to the requirements of Section 409A of the
Code, such rights or warrants shall be distributed to Executive in a manner that
complies with such requirements.

(g) In case any event shall occur as to which the provisions of this Section 6
are not applicable but the failure to make any adjustment would not fairly
protect the rights represented by the Units in accordance with the essential
intent and principles of this Section 6 then, in each such case, the Company
shall make an adjustment, if any, on a basis consistent with the essential
intent and principles established in this Section 6, necessary to preserve,
without dilution, the rights represented by the Units. The Company will promptly
notify the Executive of any such proposed adjustment.

(h) Notwithstanding anything to the contrary contained herein, the provisions of
Section 6 shall not apply to, and no adjustment is required to be made in
respect of, any of the following: (i) the issuance of shares of Common Stock
upon the exercise of any other rights, options or warrants that entitle the
holder to subscribe for or purchase such shares (it being understood that the
sole adjustment pursuant to this Section 6 in respect of the issuance of shares
of Common Stock upon exercise of rights, options or warrants shall be made at
the time of the issuance by the Company of such rights, options or warrants, or
a change in the terms thereof); (ii) the issuance of shares of Common Stock to
the Company’s employees, directors or consultants pursuant to bona fide benefit
plans adopted by the Company’s Board; (iii) the issuance of shares of Common
Stock in a bona fide public offering pursuant to a firm commitment offering;
(iv) the issuance of shares of Common Stock pursuant to any dividend
reinvestment or similar plan adopted by the Company’s Board to the extent that
the applicable discount from the current market price for shares issued under
such plan does not exceed 5%; and (v) the issuance of shares of Common Stock in
any arm’s length transaction, directly or indirectly, to any party.

(i) Notwithstanding anything in this Agreement to the contrary, in the event of
a spin-off by the Company to its shareholders, Executive’s participation in such
spin-off with respect to the Units and the adjustment of the Units shall be
determined in an appropriate and equitable manner, and it is the intention of
the parties hereto that, to the extent practicable, such adjustment shall
include an equity interest in the spin-off entity.

 

5



--------------------------------------------------------------------------------

(j) In the event the parties hereto cannot agree upon an appropriate and
equitable adjustment to the Units, the services of an independent investment
banker mutually acceptable to Executive and the Company shall (at the sole
expense of the Company) be retained to determine an appropriate and equitable
adjustment, and such determination shall be binding upon the parties.

(k) Notwithstanding the foregoing, no adjustment shall be made and no action
shall be taken under this Section 6 to the extent that such adjustment or action
shall cause the Units to fail to comply with Section 409A of the Code or the
Treasury Regulations thereunder (to the extent applicable to the Units).

7. No Right to Employment. Nothing in this Agreement shall confer upon Executive
the right to remain in employ of the Company or any subsidiary of the Company.

8. Nontransferability. This Agreement shall not be assignable or transferable by
the Company (other than to successors of the Company) and this Agreement and the
Units shall not be assignable or transferable by the Executive otherwise than by
will or by the laws of descent and distribution, and the Units may be paid out
during the lifetime of the Executive only to him. More particularly, but without
limiting the generality of the foregoing, the Units may not be assigned,
transferred (except as provided in the preceding sentence), pledged, or
hypothecated in any way (whether by operation of law or otherwise), and shall
not be subject to execution, attachment or similar process. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of the Units
contrary to the provisions of this Agreement, and any levy of any attachment or
similar process upon the Units, shall be null and void and without effect.

9. Entire Agreement. This Agreement and the Employment Agreement contain all the
understandings between the parties hereto pertaining to the matters referred to
herein, and supersede all undertakings and agreements, whether oral or in
writing, previously entered into by them with respect thereto. The Executive
represents that, in executing this Agreement, he does not rely and has not
relied upon any representation or statement not set forth herein made by the
Company with regard to the subject matter, basis or effect of this Agreement or
otherwise.

10. Amendment or Modification; Waiver. No provision of this Agreement may be
amended, modified or waived unless such amendment or modification is agreed to
in writing, signed by the Executive and by a duly authorized officer of the
Company, and such waiver is set forth in writing and signed by the party to be
charged. No waiver by any party hereto of any breach by another party hereto of
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same time, any prior time or any subsequent time.

11. Notices. Any notice to be given hereunder shall be in writing and shall be
deemed given when delivered personally, sent by courier or telecopy or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice of hereunder in writing:

 

6



--------------------------------------------------------------------------------

To the Executive: at Executive’s most recent address on the records of the
Company

To the Company:

Integra LifeSciences Holdings Corporation

311 Enterprise Drive

Plainsboro, NJ 08536

Attention: Chairman

Facsimile: 609-275-9006

(with a copy to the Company’s General Counsel)

Any notice delivered personally or by courier under this Section 11 shall be
deemed given on the date delivered and any notice sent by telecopy or registered
or certified mail, postage prepaid, return receipt requested, shall be deemed
given on the date telecopied or mailed.

12. Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances, other than those to which it is so determined to be invalid
and unenforceable, shall not be affected thereby, and each provision hereof
shall be validated and shall be enforced to the fullest extent permitted by law.

13. Noncontravention. The Company represents that the Company is not prevented
from entering into, or performing, this Agreement by the terms of any law,
order, rule or regulation, its certificate of incorporation or by-laws, or any
agreement to which it is a party.

14. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement or Executive’s employment to the
extent necessary for the intended preservation of such rights and obligations.

15. Successors. This Agreement shall inure to the benefit of and be binding upon
each successor of the Company, and upon the Executive’s beneficiaries, legal
representatives or estate, as the case may be.

16. Construction. Except as would be in conflict with any specific provision
herein, this Agreement is made under and subject to the provisions of the 2003
Plan as in effect on the Grant Date and, except as would conflict with the
provisions of this Agreement, all of the provisions of the 2003 Plan as in
effect on the Grant Date are hereby incorporated herein as provisions of this
Agreement. In the event of any such conflict, the terms of this Agreement shall
govern.

17. Governing Law. This agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
conflicts of laws principles.

 

7



--------------------------------------------------------------------------------

18. Headings. All descriptive headings of sections and paragraphs in this
Agreement are for convenience of reference only, and they form no part of this
Agreement and shall not affect its interpretation.

19. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

20. Section 409A of the Code. This Agreement is intended to comply with the
requirements of Section 409A of the Code, and shall in all respects be
administered and interpreted in accordance with Section 409A. Notwithstanding
anything in the Agreement to the contrary, payment may only be made under the
Agreement upon an event and in a manner permitted by Section 409A of the Code.
If a payment is not made by the designated payment date under the Agreement, the
payment shall be made by December 31 of the calendar year in which the
designated date occurs. Any payment to be made upon a termination of employment
under this Agreement may only be made upon a Separation from Service. To the
extent that any provision of the Agreement would cause a conflict with the
requirements of Section 409A of the Code, or would cause the administration of
the Agreement to fail to satisfy the requirements of Section 409A, such
provision shall be deemed null and void to the extent permitted by applicable
law.

[Signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Contract Stock
Agreement as of the date first above written.

 

INTEGRA LIFESCIENCES HOLDINGS CORPORATION By:  

 

Name: Title: EXECUTIVE

 

Peter J. Arduini

 

9